Case: 20-10259     Document: 00515684769         Page: 1     Date Filed: 12/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10259                      December 23, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tanya Marie Regan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-21-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Tanya Marie Regan pleaded guilty to one count of conspiracy to
   produce child pornography in violation of 18 U.S.C. § 2251(a) and (e) and
   one count of possession of prepubescent child pornography in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10259      Document: 00515684769          Page: 2   Date Filed: 12/23/2020




                                    No. 20-10259


   U.S.C. § 2252A(a)(5)(B) and (b)(2). The district court sentenced her to 50
   years’ imprisonment. Regan argues on appeal that the Government violated
   the terms of the plea agreement. Specifically, Regan contends that the plea
   agreement prohibited the Government from using any information she
   provided in assistance with the investigation to increase her Sentencing
   Guidelines offense level. During sentencing, the Government pointed to
   emails Regan provided admitting that she abused one of the child victims in
   this case. So, according to Regan, it was plain error for the district court to
   consider those emails. We disagree.
          Ordinarily, whether the Government has breached a plea agreement
   is a question of law that we review de novo. United States v. Purser, 747 F.3d
   284, 290 (5th Cir. 2014). Regan, however, failed to preserve the error. We
   review unpreserved errors under the plain-error standard. Fed. R. Crim.
   P. 52(b); Puckett v. United States, 556 U.S. 129, 143 (2009).
          To demonstrate plain error, “a defendant must show (1) error,
   (2) that is clear or obvious, and (3) that affected the defendant’s substantial
   rights.” United States v. Casillas, 853 F.3d 215, 217 (5th Cir. 2017). Regan
   cannot meet any of these elements.
          First, the plea agreement explicitly states “that U.S.S.G. § 1B1.8 is
   applicable to the defendant.” That statute governs the use of information
   provided by defendants under cooperation agreements, and it explains that it
   “shall not be applied to restrict the use of information . . . known to the
   government prior to entering into the cooperation agreement.”
   § 1B1.8(b)(1). The Government obtained the emails at issue before entering
   into the plea agreement, and thus the later-made plea agreement did not
   restrict the Government’s use of those emails.
          Second, even if the district court did commit a clear or obvious error,
   the error only “affects an appellant’s substantial rights when there is a




                                         2
Case: 20-10259     Document: 00515684769           Page: 3   Date Filed: 12/23/2020




                                    No. 20-10259


   reasonable probability that, but for the error, [s]he would have received a
   lesser sentence.” United States v. Williams, 821 F.3d 656, 657–58 (5th Cir.
   2016) (cleaned up). Regan concedes that the emails did not produce a higher
   Guidelines range, and that the district court stated that it would impose the
   same sentence even if the Guidelines calculations were incorrect. In fact, the
   district court said this was the strongest case he could imagine for the
   imposition of the statutory maximum sentence. Regan has therefore failed to
   show that without considering the emails, there is a reasonably probability
   that the district court would have imposed a lesser sentence.
          We AFFIRM.




                                         3